UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4027


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL TERRELL HALL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:07-cr-00711-BHH-26)


Submitted: September 12, 2019                               Decided: September 27, 2019


Before KING, WYNN, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, Columbia, South Carolina, David C. Stephens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Terrell Hall appeals his 60-month sentence imposed upon revocation of his

supervised release. Hall argues that his sentence is unreasonable because the district court

did not adequately explain his sentence and failed to address his argument for a lower

sentence. We vacate Hall’s sentence and remand for resentencing.

       In analyzing a revocation sentence, we apply

       a more deferential appellate posture concerning issues of fact and the
       exercise of discretion than reasonableness review for guidelines sentences.
       We will affirm a revocation sentence if it is within the statutory maximum
       and is not plainly unreasonable. And even if a revocation sentence is plainly
       unreasonable, we will still affirm it if we find that any errors are harmless.

United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (citations and internal

quotation marks omitted).

       We determine reasonableness by generally following the procedural and

substantive considerations used in reviewing original sentences. Id. “A revocation

sentence is procedurally reasonable if the district court adequately explains the

chosen sentence after considering the Sentencing Guidelines’ nonbinding Chapter

Seven policy statements and the applicable 18 U.S.C. § 3553(a) [(2012)] factors.”

Id. (footnotes omitted); see 18 U.S.C. § 3583(e) (2012).

       [W]here the defendant or prosecutor presents nonfrivolous reasons for
       imposing a different sentence than that set forth in the advisory Guidelines,
       a district judge should address the party’s arguments and explain why he has
       rejected those arguments. If the court determines that a sentence outside the
       advisory range is appropriate, it is uncontroversial that a major departure
       should be supported by a more significant justification than a minor one. The
       requirements that a district court meaningfully respond to the parties’
       nonfrivolous arguments and sufficiently explain the chosen sentence are
       intended to allow for meaningful appellate review and to promote the
       perception of fair sentencing. And although the court need not be as detailed
                                             2
       or specific when imposing a revocation sentence as it must be when imposing
       a post-conviction sentence, it still must provide a statement of reasons for the
       sentence imposed.

Slappy, 872 F.3d at 207-08 (ellipsis, citations, and internal quotation marks omitted).

       Hall admitted violating his supervised release by using cocaine, but counsel argued

for a sentence below the five-year statutory maximum, noting that Hall was a drug addict,

that his positive drug tests were the only basis for his violation, and that Hall had no other

violations of the law. Counsel contended that Hall’s positive drug screens were an

insufficient reason to impose a maximum sentence. Based on his Grade C violation and

criminal history category of IV, the district court correctly calculated Hall’s policy

statement range as 6 to 12 months. U.S. Sentencing Guidelines Manual § 7B1.4(a) (2018).

       The district court considered the § 3553(a) factors and imposed an upward variance

sentence of 60 months, the statutory maximum. The court noted Hall’s repeated use of

cocaine while on release and that each instance of drug use was a violation of law, but it

failed to explain why a sentence at the statutory maximum and five times the top of the

policy statement range was necessary. This failure to adequately explain its sentencing

decision renders the sentence procedurally unreasonable, and in light of our precedent

requiring such explanation, plainly unreasonable.

       Accordingly, we vacate Hall’s sentence and remand for resentencing. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                              VACATED AND REMANDED




                                              3